EXHIBIT 10.5

QUALIFIED EXCHANGE ACCOMMODATION AGREEMENT

(REPLACEMENT PROPERTY HOLD)

EXCHANGE NO. 380271R-A

          THIS QUALIFIED EXCHANGE ACCOMMODATION AGREEMENT (“QEAA”) IS MADE AND
ENTERED INTO AS OF MAY 5, 2006 BY AND BETWEEN NORTHERN TECHNOLOGIES
INTERNATIONAL CORPORATION, A MINNESOTA CORPORATION (“EXCHANGOR”) AND NORTHERN
TECHNOLOGIES HOLDING COMPANY, LLC, A MINNESOTA LIMITED LIABILITY COMPANY
(“EAT”).

RECITALS

A.

Exchangor presently owns for investment purposes or for use in its trade or
business certain property (“Currently Held Property”) which Exchangor intends to
identify as relinquished property, and/or Exchangor has disposed of as
relinquished property certain property that Exchangor owned for investment
purposes or used in Exchangor’s trade or business (“Formerly Held Property”).

 

 

B.

Exchangor has transferred or intends to transfer some or all of the identified
Currently Held Property and/or Formerly Held Property (the “Relinquished
Property”) to one or more third party buyers (the “Transferees”) pursuant to one
or more purchase and sale agreements to be entered into between Exchangor and
the Transferee or Transferees (each such agreement being referred to herein as a
“Relinquished Property Transfer Agreement”).  Exchangor has advised EAT that it
intends to dispose of the Relinquished Property through a qualified intermediary
(the “QI”) within the meaning of Treasury Regulation (“Treas. Reg.”) Section
1.1031(k)-1(g)(4) for the purpose of effectuating a like-kind exchange (the
“Exchange”) within the meaning of Section 1031 of the Internal Revenue Code of
1986, as amended (the “Code”).  Pursuant to the Exchange, Exchangor and QI will
enter into an Exchange Agreement (the “Exchange Agreement”).  First American
Exchange Company, LLC will act as the QI in connection with the Exchange.

 

 

C.

EAT is willing to cooperate with and assist Exchangor and the QI in completing
the Exchange upon the terms and conditions provided herein.  To that end, EAT
will act as an “Exchange Accommodation Titleholder” as that term is defined in
Internal Revenue Service Revenue Procedure 2000-37, 2000-40 I.R.B. 1 (September
15, 2000)(“Rev. Proc. 2000-37”). Exchangor has entered into a purchase and sale
agreement (“Replacement Property Purchase Agreement”) to acquire replacement
property commonly known as 22 Village Parkway, Circle Pines and located in the
County of Anoka, State of Minnesota  (“Replacement Property”) more particularly
described in Exhibit “A,” attached hereto and made a part hereof, from the
seller of such property (“Seller”). Exchangor is contemporaneously herewith
assigning Exchangor’s rights under the Replacement Property Purchase Agreement
to EAT pursuant to which assignment EAT will acquire from Seller the Replacement
Property.

 

 

D.

EAT is also willing to lease the Replacement Property to Exchangor or an
affiliate thereof pursuant to a lease in form and substance acceptable to EAT
(“Lease”).  If improvements are to be constructed on the Replacement Property,
EAT is willing to enter into a Construction Management Agreement in form and
substance acceptable to EAT (the “Construction Management Agreement”).  The
Lease and/or Construction Management Agreement are to be executed concurrently
with the execution of this QEAA.  The improvements to be constructed on the
Replacement Property shall be referred to herein as the “Replacement Property
Improvements.”  As used in this Agreement, the Replacement Property shall
include the Replacement Property Improvements that are constructed on the
Replacement Property by or on behalf of EAT during the Parking Period, as
defined below, in accordance with the Code and Rev. Proc 2000-37.




E.

Subject to the terms of this QEAA, EAT will: (1) to the extent required, borrow
monies from a lender or lenders pursuant to a credit agreement or agreements
providing the terms and conditions of the financing and/or from Exchangor
pursuant to the terms of a loan from Exchangor for the purpose of acquiring the
Replacement Property; (2) acquire title to the Replacement Property, and if
applicable, construct the Replacement Property Improvements on the Replacement
Property; and (3) enter into the Lease and/or the Construction Management
Agreement.

 

 

F.

It is Exchangor’s intent that the Replacement Property held by EAT represents
replacement property in an exchange that is intended to qualify for
non-recognition of gain (in whole or in part) under Section 1031 of the Code. 
To effectuate the Exchange, Exchangor will:  (1) designate to QI the Replacement
Property as “replacement property” (within the meaning of Treas. Reg. §
1.1031(k)-1(a)); (2) assign Exchangor’s rights under each Relinquished Property
Transfer Agreement to QI in order to allow QI to receive the net purchase price
therefrom; (3) direct the QI to obtain the right to acquire the Replacement
Property from EAT; and (4) direct QI to pay the purchase price for the
Replacement Property and then transfer, or cause the transfer of, title to and
ownership of the Replacement Property to Exchangor in order to complete the
Exchange.

AGREEMENT

NOW THEREFORE, in consideration of the mutual premises set forth herein, the
parties hereby agree as follows:

1.

Acquisition and Ownership of the Replacement Property by EAT.

 

 

 

 

 

 

1.1.

Assignment to EAT of Replacement Property Purchase Agreement.

 

 

 

 

 

 

 

1.1.1.

Exchangor hereby assigns to EAT Exchangor’s rights (but not its obligations) to
acquire the Replacement Property from the Seller pursuant to the terms of the
Replacement Property Purchase Agreement.  EAT hereby accepts such assignment of
Exchangor’s rights under the Replacement Property Purchase Agreement.  In
addition, Exchangor shall obtain Seller’s written acknowledgment of the notice
of such assignment.

 

 

 

 

 

 

 

1.1.2.

Subject to the terms of the Replacement Property Purchase Agreement, this QEAA
and the assignment of Replacement Property Purchase Agreement, EAT shall acquire
title to the Replacement Property.

 

 

 

 

 

 

1.2.

Compliance with Rev. Proc. 2000-37.  It is the intent of Exchangor and EAT in
entering into this QEAA to fully comply with all of the terms and conditions of
Rev. Proc. 2000-37.  Accordingly, the parties agree to the following:

 

 

 

 

 

 

 

1.2.1.

EAT shall acquire and hold title to the Replacement Property for the benefit of
Exchangor in order to enable Exchangor to facilitate, under Section 1031 of the
Code, and pursuant to Rev. Proc. 2000-37, an exchange of the Relinquished
Property for the Replacement Property.

2




 

 

1.2.2.

To the extent consistent with applicable law, Exchangor and EAT agree to report,
or cause to be reported, the acquisition, holding and disposition of the
Replacement Property consistently with the terms of Rev. Proc. 2000-37 for
federal and state income tax purposes, including, but not limited to treating
EAT as the beneficial owner of the Replacement Property for federal and state
income tax purposes from the date EAT acquires title thereto pursuant to the
terms of this QEAA until the Replacement Property is conveyed by EAT to
Exchangor or to another person in compliance with the terms of this QEAA.  In
connection therewith, Exchangor shall provide to EAT within thirty days after
the completion of the Exchange all information necessary to prepare such tax
returns, including, without limitation, a summary of the expenses for the
Replacement Property, in a format acceptable to EAT. Exchangor may use the form
attached hereto as Exhibit “B” to report such information, or any other form
reasonably acceptable to EAT and Exchangor.  EAT shall have no obligation to
report any information on its tax return other than what is supplied by
Exchangor.

 

 

 

 

 

 

 

1.2.3.

Exchangor shall, on or before the expiration of forty-five (45) days after the
date on which EAT first acquires title to the Replacement Property, identify the
Currently Held Properties and/or Formerly Held Properties, which may consist of
one or more real properties or interests therein owned by Exchangor, which are
to be exchanged by Exchangor for the Replacement Property.  Such identification
shall be effectuated by one or more written notices signed by Exchangor, which
written notices shall be hand delivered, mailed (certified, return receipt
requested) or sent by facsimile to QI before the expiration of such 45-day
period referred to above, and shall otherwise comply with the requirements of
Treas. Reg. §1.1031(k)-1(c) (to the extent such regulation is applicable to this
transaction under the terms of Rev. Proc. 2000-37).  Exchangor may, at any time
prior to the expiration of such 45-day period, revoke identification and (at the
option of Exchangor) identify one or more substitute Currently Held Properties
or Formerly Held Properties.  Any such revocation shall be made pursuant to the
Code and applicable regulations, and shall be accomplished solely by written
notice signed by Exchangor and hand delivered, mailed (certified, return receipt
requested) or sent by facsimile to QI before the expiration of such 45-day
period.

 

 

 

 

 

 

 

1.2.4.

Exchangor acknowledges that Rev. Proc. 2000-37 requires that a safe harbor
reverse and/or improvement exchange be completed (including the transfer of the
relinquished property to a third party buyer and the transfer of the Replacement
Property to Exchangor) within 180 days from the date that EAT acquires title to
the Replacement Property (the “Parking Period”).  In no event shall EAT be
required to hold title to the Replacement Property longer than the Parking
Period.  Exchangor also acknowledges that the Exchange must be completed prior
to the expiration of the “exchange period” as defined in Treas. Reg. Section
1.1031(k)-1(b).

 

 

 

 

 

 

1.3.

Financing and Non-Recourse Language.

 

 

 

 

 

 

 

1.3.1.

The acquisition of the Replacement Property, including the cost to design and
construct any Replacement Property Improvements which are undertaken by EAT
pursuant to Section 1.8 hereof, shall be funded as set forth below.

3




 

 

 

1.3.1.1.

Exchange Proceeds.  In the event there are funds being held by QI from the sale
of Relinquished Property, those funds, less fees and costs as provided in the
Exchange Agreement (the “Exchange Proceeds”) will be supplied by QI except to
the extent Exchangor elects to cause funds to be supplied by loans described
below in Sections 1.3.1.2 and 1.3.1.3.

 

 

 

 

 

 

 

 

1.3.1.2.

Third Party Loans.  At Exchangor’s request, EAT shall borrow funds (the “Third
Party Loan”) from a lender or lenders (“Lender”) pursuant to and in accordance
with the terms and conditions acceptable to Exchangor and EAT, which terms shall
be as set forth in the credit agreement or agreements (“Credit Agreement”)
including refinancing, renewals, extensions and modifications thereof, all of
which shall be completely non-recourse to EAT and to the sole member of EAT
(with no carve-outs to the non-recourse provision) and shall permit transfer of
the Replacement Property to Exchangor.

 

 

 

 

 

 

 

 

1.3.1.3.

Exchangor Loan.  In the event the Exchange Proceeds and/or the Third Party Loan
funds are insufficient to acquire the Replacement Property and pay the items
listed below, Exchangor agrees to lend to EAT sufficient funds to enable EAT to
purchase the Replacement Property and pay any and all required closing costs,
loan fees and costs, transfer and mortgage taxes (including documentary stamp
taxes and intangible taxes), insurance premiums and other expenses incurred by
EAT and approved by Exchangor in connection with the purchase of the Replacement
Property by EAT, the holding costs thereof (to the extent not paid by Exchangor
as rent) and the construction of Replacement Property Improvements.  Such loan
(the “Exchangor Loan”) shall be completely non-recourse to EAT and to the sole
member of EAT (with no carve-outs to the non-recourse provision) and shall be
evidenced by a non-recourse promissory note (the “Exchangor Note”) in form and
substance acceptable to EAT.  The Exchangor Loan shall also include any amounts
funded under the loan described in Section 1.3.4 below.

 

 

 

 

 

 

 

1.3.2.

No Obligation to Advance Funds.  EAT shall have no obligation to advance funds
to acquire, own, manage, lease or transfer the Replacement Property or construct
the Replacement Property Improvements in excess of the aggregate of any of the
following that apply: (i) the Third Party Loan, (ii) the Exchangor Loan and
(iii) Exchange Proceeds.

 

 

 

 

 

 

 

1.3.3.

Non-Recourse.  Neither EAT nor the sole owner of EAT shall have any personal
liability in connection with the Third Party Loan or the Exchangor Loan.  Any
and all promissory notes, loan documents and other agreements and documents to
be signed by EAT in connection with the Third Party Loan or the Exchangor Loan,
or related to the ownership, maintenance or operation of the Replacement
Property or the construction of the Replacement Property Improvements, shall
contain non-recourse language as set forth in Exhibit “C” attached hereto,
without any exceptions or carve-outs to the non-recourse language.

4




 

 

1.3.4.

Amortization of Principal.  If the Credit Agreement requires that EAT make any
principal payments to the Lender, Exchangor shall make such principal payments
on behalf of EAT directly to the Lender in a timely manner and each payment
shall be accounted for between Exchangor and EAT as an interest-free and
unsecured loan from Exchangor to EAT.  Neither EAT nor the sole member of EAT
shall have any obligation to repay the loan obligations incurred by EAT, except
as otherwise provided in this Section 1.3.4.

 

 

 

 

 

 

1.4.

Environmental Report.  Prior to the acquisition of the Replacement Property,
Exchangor shall, at Exchangor’s expense, provide EAT with a “Phase 1”
environmental report on the Replacement Property.  EAT’s obligation to acquire
title to the Replacement Property shall be subject to its review and approval,
in its sole discretion, of the “Phase 1” environmental report of the Replacement
Property.

 

 

 

 

 

 

1.5.

Lease and Construction Management Agreement.  Simultaneously with and as a
condition concurrent with the acquisition of the Replacement Property, EAT and
Exchangor or an affiliate of Exchangor shall enter into the Lease and/or
Construction Management Agreement.

 

 

 

 

 

 

1.6.

Insurance.  Simultaneously with and as a condition concurrent with the
acquisition of the Replacement Property, Exchangor shall obtain commercial
general liability insurance, property insurance, builder’s risk insurance and
other insurance in accordance with the requirements of the Lease and/or the
Construction Management Agreement, or as otherwise approved by EAT, insuring
both Exchangor and EAT with respect to the Replacement Property.

 

 

 

 

 

 

1.7.

Title Insurance.  Simultaneously with and as a condition concurrent with the
acquisition of the Replacement Property, Exchangor shall cause a title insurance
binder (or if not available, a title insurance policy) to be issued to EAT in
the amount of the Purchase Price of the Replacement Property.

 

 

 

 

 

 

1.8.

Construction of Replacement Property Improvements. If so requested by Exchangor,
EAT shall construct the Replacement Property Improvements; provided that the
construction of the Replacement Property Improvements shall be performed
pursuant to the Construction Management Agreement and shall be managed by the
Construction Manager named in the Construction Management Agreement.
Construction shall commence as soon as reasonably possible after the Replacement
Property is acquired, all documents acceptable to EAT and Exchangor are signed,
financing acceptable to EAT and Exchangor has been obtained, all permits and
approvals have been obtained, insurance has been obtained with EAT listed as an
insured or additional insured, and all other applicable terms and conditions of
this QEAA have been fulfilled.  Notwithstanding anything in this QEAA or any
other document, agreement or instrument to the contrary, EAT is not responsible
for monitoring the construction of the Replacement Property Improvements, the
ability to obtain tax credits or condominium status, or for the performance or
nonperformance by the architect or by the general contractor or any of its
subcontractors under the construction contract.  EAT is also not responsible for
the quality of workmanship or materials with respect to the Replacement Property
Improvements.

 

 

 

 

 

 

1.9.

Fees Payable to EAT.  Exchangor agrees to pay to EAT for its services hereunder
the fees (“Fee”) set forth in the Fee Schedule attached hereto as Exhibit “D.”

 

 

 

 

 

2.

Exchange Cooperation.

 

 

 

 

 

 

2.1.

Transfer of Relinquished Property and Replacement Property; QI Assignment

5




 

 

2.1.1.

At any time prior to the expiration of the Parking Period, Exchangor shall have
the right to purchase the Replacement Property from EAT for the Purchase Price
(as defined in Section 2.2.1.1 hereof).  Exchangor shall exercise its option to
purchase the Replacement Property from EAT by giving written notice thereof to
EAT, provided that the closing date shall be within the Parking Period. The
transfer of ownership of the Replacement Property shall be accomplished either
by a deed to Exchangor or, at Exchangor’s option, by an assignment of the sole
membership interest in EAT (provided that EAT is a single member limited
liability company) to Exchangor.  Exchangor’s obligation to accept title to the
Replacement Property at such closing shall be as provided in Section 2.4
hereof.  Exchangor acknowledges that the transfer of the Replacement Property to
Exchangor should occur only after the transfer of the Relinquished Property to
the Transferees.

 

 

 

 

 

 

 

2.1.2.

Exchangor shall assign to QI Exchangor’s rights under this QEAA to acquire the
Replacement Property pursuant to a form of QI Assignment described in Treas.
Reg. § 1.1031(k)-1(g)(4)(v).  The QI Assignment shall provide for EAT to deliver
title to and ownership of the Replacement Property (either by a deed or by the
assignment of the sole membership interest in EAT) directly to Exchangor without
the need for QI to take title thereto.  EAT will provide a written
acknowledgement of receiving notice of the QI Assignment.

 

 

 

 

 

 

 

2.1.3.

Exchangor shall also assign to QI Exchangor’s rights (but not its obligations)
under the Relinquished Property Transfer Agreement to sell the Relinquished
Property to the Transferees pursuant to a form of QI Assignment described in
Treas. Reg. § 1.1031(k)-1(g)(4)(v).  The QI Assignment shall provide for
Exchangor to deliver title to and ownership of the Relinquished Property
directly to such Transferees without the need for QI to take title thereto.  In
addition, Exchangor shall obtain such Transferee’s written acknowledgment of the
notice of such assignment.

 

 

 

 

 

 

 

2.1.4.

Exchangor shall direct QI to use the Exchange Proceeds to acquire the
Replacement Property from EAT for an amount equal to the Purchase Price, as
provided in Section 2.2, and shall supply to QI any additional funds needed to
make such purchase, in excess of the funds and credits described in Section
2.2.2.

 

 

 

 

 

 

 

2.1.5.

Upon receipt of the Purchase Price from QI, and consistent with the QI
Assignment, EAT shall deliver to QI or, upon the direction of QI, to Exchangor a
conveyance of title to the Replacement Property (“Replacement Property Deed”),
or in the alternative, the sole member of EAT shall deliver its one hundred
percent membership interest in EAT (“Assignment of Membership Interest”) to
Exchangor, using the form of assignment attached hereto as Exhibit “E.”

 

 

 

 

 

 

 

2.1.6.

At Exchangor’s request, EAT shall assign to Exchangor (without representation,
covenant, warranty or variance) all representations, warranties and covenants
from the Seller pertaining to the Replacement Property which have been obtained
by EAT and all of EAT’s rights and obligations (which Exchangor shall assume)
under the Lease.

 

 

 

 

 

 

2.2.

Purchase Price and Terms.

 

 

 

 

 

 

 

2.2.1.

For purposes of this QEAA, the following definitions shall apply:

6




 

 

 

2.2.1.1.

“Purchase Price” shall mean (i) the purchase price paid by EAT to Seller to
acquire the Replacement Property (including any debt assumed or taken subject
to), and (ii) the sum of any and all unreimbursed costs, liabilities and
expenses of any kind incurred by EAT in connection with the acquisition,
ownership, lease, operation, maintenance and transfer of the Replacement
Property and the design and construction of the Replacement Property
Improvements, including, without limitation, all sales, transfer or other taxes,
and all charges, expenses and closing costs paid by EAT in connection with the
acquisition, ownership and the transfer of the Replacement Property, all
interest and stated fees (including accrued but unpaid pre-payment fees in
connection with mandatory pre-payments) under the Third Party Loan and the
Exchangor Loan, all title search expenses and title insurance premiums and all
taxes and other ownership costs of the Replacement Property; provided, however,
Exchangor shall have approved all costs under subsection (ii) in writing before
EAT incurs such costs.

 

 

 

 

 

 

 

 

2.2.1.2.

The Purchase Price shall not include costs and expenses that have been paid by
Exchangor as rent pursuant to the Lease.

 

 

 

 

 

 

 

2.2.2.

The Purchase Price shall be paid as follows:

 

 

 

 

 

 

 

 

2.2.2.1

In cash, but only to the extent of Exchange Proceeds deposited at closing by the
QI, plus

 

 

 

 

 

 

 

 

2.2.2.2

In the form of a credit for any remaining liabilities owed to Lender pursuant to
Credit Agreement which are assumed by Exchangor or which the Exchangor agrees to
acquire the Replacement Property “subject to,” plus

 

 

 

 

 

 

 

 

2.2.2.3

In the form of a credit for any remaining amount due Exchangor pursuant to the
Exchangor Loan.

 

 

 

 

 

 

 

2.2.3.

EAT shall use the Purchase Price as follows:

 

 

 

 

 

 

 

 

2.2.3.1

First, to pay any and all unpaid costs and expenses incurred by EAT in
connection with the acquisition, ownership, leasing, operation, maintenance,
financing and transfer of the Replacement Property, and the construction of any
Replacement Property Improvements,

 

 

 

 

 

 

 

 

2.2.3.2

Second, to pay all principal and interest (if any) on the Exchangor Loan,

 

 

 

 

 

 

 

 

2.2.3.3

Third, to pay principal and interest on the Third Party Loan, to the extent
requested by Exchangor.

 

 

 

 

 

 

 

 

2.2.3.4

If there is any excess cash after paying such amounts, such excess shall be paid
to Exchangor, or at the request of Exchangor, shall be used by QI in connection
with the acquisition of another replacement property.

 

 

 

 

 

 

2.3.

Casualty & Condemnation; Liens

7




 

 

2.3.1.

At such time as EAT delivers the Replacement Property Deed or Assignment of
Membership Interest to Exchangor pursuant to Section 2.1.5 hereof, EAT shall
also deliver to Exchangor, less costs incurred in pursuing such entitlement (i)
any insurance or condemnation proceeds pertaining to the Replacement Property
which EAT may have received, except to the extent such proceeds have been
expended for the restoration or repair of the Replacement Property or otherwise
applied as required under the Credit Agreement, or applied in accordance with
the Lease, and (ii) assignments of any insurance or condemnation proceeds
pertaining to the Replacement Property which EAT may be entitled to receive but
has not received.

 

 

 

 

 

 

 

2.3.2.

EAT shall not encumber the Replacement Property, except to the extent such
encumbrance is contemplated by the terms of this QEAA, the Lease, the
Construction Management Agreement, any Credit Agreement or any other document
related to the Exchange, or is authorized by or directly or indirectly caused by
any act or omission of Exchangor or any other third party.

 

 

 

 

 

 

2.4.

Representations and Warranties; Title.  Except as expressly provided herein, EAT
shall not be obligated to make any covenants, representations or warranties to
Exchangor in connection with the transfer of title to the Replacement Property. 
Without limiting the generality of the foregoing and except as prohibited by
law, Exchangor shall be required to accept title to the Replacement Property
regardless of (i) defects in title or encumbrances, except those that are caused
by EAT in violation of the terms of Section 2.3.2 hereof; (ii) the absence of
any required permits or approvals; (iii) any unfavorable tax rulings; or (iv)
any other matter or condition affecting or relating to the Replacement Property
or the right or power of Exchangor to acquire, own, or maintain possession of
and operate the Replacement Property.

 

 

 

 

 

3.

Exchangor’s Failure to Complete Exchange.

 

 

 

 

 

 

If Exchangor is unable to complete the Exchange prior to the expiration of the
Parking Period, EAT shall transfer the Replacement Property to Exchangor for a
price equal to the Purchase Price, payable in full at the closing as provided in
Section 2.2.2, except that Exchangor, rather than QI, shall be the source of any
cash deposit. In such event, EAT shall deliver the Replacement Property Deed or
shall cause the sole member of EAT to deliver the Assignment of Membership
Interest to Exchangor. Exchangor shall have the obligation to pay all costs and
expenses of such transfer, including without limitation, recording fees and
transfer taxes.  Exchangor shall take title to the Replacement Property subject
to any existing loan, and as provided in Section 2.4 hereof.  At Exchangor’s
option, Exchangor may instruct EAT in writing to transfer the Replacement
Property to a third party transferee instead of transferring it to Exchangor,
provided that such transfer is done without any representations, warranties or
liability to EAT whatsoever, is completed prior to the end of the Parking Period
and does not result in taxable income to EAT.

 

 

 

 

 

4.

Exchangor’s Default.  If an Exchangor Default or an Adverse Entity Event (as
those terms are defined below) shall occur with respect to Exchangor, then EAT
may terminate its obligation to complete the Exchange and shall have the right
to transfer the Replacement Property to Exchangor (at EAT’s option, by deed or
by an assignment of the membership interest in EAT) and shall have the right to
recover any damages against Exchangor as provided by law, including, without
limitation, escrow and recording fees, transfer taxes and all other costs of
transferring the Replacement Property or the interest in EAT, and including all
costs and expenses incurred by EAT in connection with the acquisition,
ownership, construction and/or transfer of the Replacement Property. In such
event, (a) Exchangor shall be obligated to acquire the Replacement Property from
EAT, and (b) all principal and interest due under the Exchangor Loan shall be
cancelled.

8




5.

EAT’s Default.  If an EAT Default or an Adverse Entity Event (as those terms are
defined below) shall occur with respect to EAT, then Exchangor may terminate its
obligation to complete the Exchange and shall have the right to recover any
damages against EAT as provided by law.  Exchangor shall also have the right of
specific performance to cause EAT to transfer the Replacement Property to
Exchangor.

 

 

 

 

 

6.

Definitions.  “Adverse Entity Event” shall mean any one or more of the following
events:  dissolution or liquidation, making a general assignment for the benefit
of creditors, filing a petition in bankruptcy, filing a petition or applying to
any tribunal for the appointment of a receiver or trustee of its properties,
commencing any proceeding relating to itself under any bankruptcy,
reorganization, readjustment of debt, dissolution or liquidation law of any
jurisdiction, causing to have commenced against it any such proceeding which
remains undismissed for a period of ninety (90) days, indicating its consent to,
approval of or acquiescence in any of such proceedings or failing to contest the
appointment of any receiver of, or trustee for, it or for substantially all of
its properties which shall continue undischarged for a period of ninety (90)
days.  “Exchangor Default” shall mean the failure of Exchangor to pay for, or to
immediately reimburse EAT for, all costs and expenses of the Replacement
Property as required under this Agreement, or if the exchange is not completed
during the Parking Period, the failure of Exchangor to cooperate with EAT by
setting up an escrow and paying all costs and expenses and transfer taxes, if
any, and as required under this Agreement in connection with the transfer of the
Replacement Property to Exchangor, or any other material default by Exchangor
under this QEAA, the Lease, the Construction Management Agreement or any
ancillary document, and in any of such events, the failure or breach is not
cured within ten (10) days after EAT sends Exchangor written notice thereof. 
“EAT Default” shall mean any material default by EAT under this QEAA, the Lease,
the Construction Management Agreement or any ancillary document, which is not
cured within ten (10) days after Exchangor sends EAT written notice thereof.

 

 

 

 

 

7.

Representations and Warranties of the Parties.  EAT and Exchangor, hereby
represent and warrant to each other as follows:

 

 

 

 

 

 

7.1.

Due Organization: Authority: Enforceability.  EAT, and Exchangor if it is an
entity, each represents that it is an entity of the form specified in the
preamble to this QEAA, and is duly organized and validly existing under the laws
of the state of its formation.  Each party has the power and authority to make,
execute, deliver and perform its obligations under this QEAA and all of the
transactions contemplated under this QEAA and has taken all necessary actions to
authorize the execution, delivery and performance of this QEAA. This QEAA
constitutes a valid and binding obligation of such party, enforceable against
such party in accordance with its terms; subject, as to enforcement to
bankruptcy, insolvency, reorganization, moratorium and other laws of general
applicability relating to or affecting creditors rights and to general equitable
principles.

9




 

7.2.

Conflict with Existing Laws or Contracts.  The execution and delivery of this
QEAA, and all related documents, and the performance of their obligations
hereunder and thereunder by each party (i) does not conflict with or result in a
breach of or constitute a default under any of the terms, conditions or
provisions of the that party’s organizational documents, if any, including, but
not limited to:  articles of incorporation, bylaws, articles of organization,
regulations, operating agreements, partnership agreements, limited partnership
agreement or certificate of limited partnership; or of any agreement or
instrument to which such party is a party or by which such party is bound or any
order or decree applicable to such party and (ii) will not result in the
creation or imposition of any lien (except for those liens contemplated by the
Lease, Exchangor Loan and Credit Agreement) on any of such party’s assets or
property which would materially and adversely affect the ability of such party
to execute and deliver this QEAA and perform its obligations hereunder; and such
party has obtained all consents, approvals, authorizations or orders of any
court or governmental agency or body, if any, required for the execution and
delivery by it of this QEAA.

 

 

 

 

 

 

7.3.

Legal Action Against a Party.  There are no judgments, orders, or decrees of any
kind against the representing and warranting party unpaid or unsatisfied of
record nor any legal action, suit or other legal or administrative proceeding
pending or, to such party’s knowledge, threatened against such party before any
court or administrative agency which have, or are likely to have, any material
or adverse effect on the business or assets or the condition, financial or
otherwise, of such party or which prevent, or could reasonably be expected to
prevent, the ability of such party to perform hereunder.

 

 

 

 

 

 

7.4.

Bankruptcy or Debt: Financial Condition.  The representing and warranting party
has not filed any petition seeking or acquiescing in any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any law relating to bankruptcy or insolvency, nor has any such
petition been filed against such party. No general assignment of such party’s
property has been made for the benefit of creditors, and no receiver, master,
liquidator or trustee has been appointed for such party or any of its property.
Such party is not insolvent and the consummation of the transactions
contemplated by this QEAA shall not render such party insolvent. Such party will
have, as of the time of execution of this QEAA, sufficient financial resources
to meet all of its obligations, including all of its obligations under this
QEAA.

 

 

 

 

 

 

7.5.

Survival.  Each and every representation and warranty made by EAT and Exchangor
in Section 7 hereof shall survive the execution and delivery of this QEAA and
the consummation of the transactions contemplated hereunder.

 

 

 

 

 

8.

Environmental Release and Indemnity.

 

 

 

 

 

 

8.1.

General Release.  Exchangor represents and warrants to EAT, to the best
knowledge of Exchangor, after inquiry, there have been no releases of any
Hazardous Substances, as defined below, on, in, around or about the Replacement
Property.  Exchangor hereby releases EAT and its past, present, and future
members, partners, parent companies, subsidiaries, affiliates, and related
entities, as well as past, present and future partners, members, shareholders,
officers, directors, employees, agents, successors, heirs and assigns of each of
them (collectively, the “Indemnified Parties” and individually, an “Indemnified
Party”) from any and all claims, causes of action of every kind and character,
fines, losses, damages, liabilities, costs and expenses whether known or
unknown, existing, contingent or hereafter arising, which Exchangor may have now
or in the future, in connection with or arising out of the actual or suspected
presence in, on, under or about the Replacement Property of any Hazardous
Substance, excepting any losses existing from EAT’s or any of the Indemnified
Parties’ negligence or willful misconduct or breach of this Agreement.

10




 

8.2.

Environmental Indemnity.  Exchangor shall indemnify, protect, defend (with
counsel reasonably satisfactory to the Indemnified Party) and hold harmless each
of the Indemnified Parties of, from and against any and all cost, expense, loss,
damage, claim, cause of action or liability suffered or incurred by such
Indemnified Party in connection with or arising out of the actual or suspected
presence in, on, under or about the Replacement Property, of any Hazardous
Substance including, but not limited to:  (1) any and all expenses that the
Indemnified Party may incur in complying with any of the Environmental Statutes
(as defined below), (2) any and all costs that the Indemnified Party may incur
in connection with the investigation, removal, clean up or remediation of the
contamination and the restoration of the Replacement Property, (3) any and all
fines or penalties assessed upon the Indemnified Party by reason of such
contamination, (4) any and all costs arising from claims of third parties in
connection with such contamination, and (5) any and all consultant and legal
fees and costs incurred by the Indemnified Party in connection with any of the
foregoing.  For purposes of this Section 8, the term “contamination” shall mean
the presence of Hazardous Substances at the Replacement Property or any
improvements thereon that requires or may require any remedial action under any
of the Environmental Statutes.

 

 

 

 

 

 

8.3.

Certain Definitions:

 

 

 

 

 

 

 

8.3.1.

As utilized in this Section 10, the term “Hazardous Substance” shall mean any
substance or material, including but not limited to lead in paint, which (a)
constitutes a hazardous waste substance under any applicable federal, state or
local law, rule, order or regulation now or hereafter adopted; (b) constitutes a
“hazardous substance” under the Comprehensive Environmental Response,
Compensation and Liability Act, (42 U.S.C. 9601 et seq.) and the regulations
promulgated thereunder; (c) constitutes a “hazardous waste” under the Resource
Conservation and Recovery Act, (42 U.S.C. 6901 et seq.) and the regulations
promulgated thereunder; (d) constitutes a pollutant, contaminant, chemical or
industrial, toxic or hazardous substance or waste; (e) exhibits any of the
characteristics enumerated in 40 C.F.R. Sections 261.20-261.24, inclusive; (f)
is an extremely hazardous substance listed in Section 302 of the Superfund
Amendments and Reauthorization Act of 1986 (Public Law 99-499, 100 Stat. 1613)
which are present in threshold planning or reportable quantities as defined
under such Act; (g) is a toxic or hazardous chemical substance which is present
in quantities which exceed exposure standards as those terms are defined under
Sections 6 and 8 of the Occupational Safety and Health Act, as amended, (29
U.S.C. 655 and 657 and 29 C.F.R. Part 1910 subpart 2); (h) contains any
asbestos, or (i) is a petroleum-based product, an underground storage tank, or
an above ground storage tank.

 

 

 

 

 

 

 

8.3.2.

As utilized herein, the term “Environmental Statutes” shall mean the statutes,
laws, rules, orders and regulations referred to in (a) through (i), inclusive,
in the preceding Section 8.3.1. As utilized herein, contamination by a Hazardous
Substance shall include contamination arising from the presence, creation,
production, collection, treatment, disposal, discharge, release, storage,
transport, or transfer of any such substance.

11




 

8.4.

Survival of Provisions.  The provisions of this Section 8 shall survive the
termination of this QEAA for any reason and the completion of all the
transactions contemplated herein.

 

 

 

 

 

 

8.5.

Actions by Indemnified Parties. The foregoing notwithstanding, the provisions of
this Section 8 shall not extend to any release of Hazardous Substances upon the
Replacement Property caused solely by an Indemnified Party’s intentional
misconduct or gross negligence not arising from or otherwise connected with such
party’s rights, responsibilities and obligations under this QEAA, the Credit
Agreement, the Lease or the Construction Management Agreement.

 

 

 

 

 

9.

Due Diligence. EAT shall have no obligation or responsibility to pursue or
complete any due diligence activities with respect to the Replacement Property;
all such due diligence activity being the responsibility of the Exchangor. As
used in the preceding sentence, “due diligence activities” include, without
limitation, (i) environmental site assessments, (ii) subsurface soil studies,
(iii) surveys, (iv) investigations to determine the availability of all
utilities required for the operation of the Replacement Property, (v)
examination of title insurance commitments, title insurance policies and all
instruments referred to therein, (vi) verification of compliance with all
applicable comprehensive land use plans, zoning, restrictions, prohibitions and
other requirements imposed by governmental authority, (vii) review of all space
leases affecting the Replacement Property, (vii) inspections to determine active
termite infestation or visible damage from termite infestation, (viii)
confirmation of access to the Replacement Property, (ix) confirmation of the
value of the Replacement Property, and (x) inspections of all improvements
comprising any part of the Replacement Property to determine the existence of
any water damage or structural damage and to verify that all appliances,
mechanical items, heating, cooling, electrical, plumbing systems and machinery
are in good working order.

 

 

 

 

 

10.

Indemnity.  Exchangor shall indemnify, protect, defend with counsel reasonably
satisfactory to EAT, and hold EAT and all the Indemnified Parties harmless with
respect to any claim, cause of action, liability, loss, cost, damage or expense,
including reasonable attorneys’ fees (collectively, “Claims”), arising out of or
resulting, directly or indirectly, from (a) the failure by Exchangor to complete
all required due diligence activities pertaining to the Replacement Property,
(b) the existence of any facts or conditions affecting any part of the
Replacement Property which were or could have been determined or discovered as a
result of the conduct and completion of due diligence activities with respect to
the Replacement Property, (c) the condition, use, occupancy or maintenance of
the Replacement Property, or the failure of the Replacement Property to comply
with all laws and regulations, (d) the design, installation and construction of
any improvements to the Replacement Property, including any Claims arising in
connection with liens against the Replacement Property, (e) any existing or
future leases, subleases or occupancy agreements affecting the Replacement
Property, (f) any and all acts and omissions with respect to the Replacement
Property, (g) any documents, agreements and instruments executed or entered into
by or on behalf of EAT in connection with the Replacement Property, including,
without limitation, ground leases, occupancy leases, license agreements,
tenancy-in-common agreements, change of ownership reports, service contracts,
construction contracts, agreements and documents related to the design,
development and construction of improvements to the Replacement Property,
promissory notes, deeds of trust and

12




 

mortgages, environmental indemnity agreements, loan agreements and other loan
documents, (h) any and all taxes and assessments which are due in connection
with the acquisition, holding, ownership, transfer and/or disposition of the
Replacement Property or otherwise in connection with the Exchange, other than
taxes due as a result of the payment of the Fee, and/or (i) the acquisition,
financing, ownership, leasing, subleasing, design, construction, management,
operation, maintenance, restoration and/or transfer by EAT of the Replacement
Property (including the Replacement Property Improvements). In the event the
Replacement Property is reassessed and EAT receives a supplemental tax bill,
either during or after the Parking Period, and such bill applies to the period
during which EAT held title to the Replacement Property, Exchangor shall
immediately pay such tax bill in full, and this indemnity shall include all such
obligations to pay taxes.  Notwithstanding anything to the contrary set forth in
this Section 10, the indemnification in this Section 10 shall exclude any loss
arising from EAT’s or any Indemnified Parties’ negligence, willful misconduct or
breach of this Agreement. The provisions of this Section 10 shall survive the
termination of this QEAA and the completion of the transactions contemplated
hereunder.

 

 

 

 

 

11.

Miscellaneous.

 

 

 

 

 

 

 

11.1.

Time.  Time is of the essence of this QEAA and of each covenant and condition to
be performed hereunder.

 

 

 

 

 

 

11.2.

Waiver. No failure or delay on the part of either party in exercising any right,
power or remedy hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or remedy
hereunder. The remedies provided hereunder are cumulative and not exclusive of
any remedies provided by law.

 

 

 

 

 

 

11.3.

Commissions. No real estate commission shall be paid as a result of the transfer
of the Replacement Property from EAT to Exchangor.  Exchangor hereby indemnifies
and agrees to protect, defend with counsel reasonably satisfactory to EAT, and
hold EAT harmless from any liability, loss claim, damage, cost, expense or cause
of action for commissions.

 

 

 

 

 

 

11.4.

Amendments. No amendment, modification, termination or waiver of this QEAA or
any provision hereof nor any consent to any departure herefrom shall be
effective unless the same is in writing and signed by the party to be bound
thereby and then any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. No notice to or
demand on either party shall entitle such party to any other or further notice
or demand in similar or other circumstances.

 

 

 

 

 

 

11.5.

Governing Law.  This QEAA and all rights and obligations of the parties
hereunder shall be governed by and be construed and enforced in accordance with
the laws of the state in which the agreement was entered into (“Forum State”).
Each party hereby consents to the jurisdiction of the courts of the Forum State.

 

 

 

 

 

 

11.6.

Assignment. This QEAA shall bind and inure to the benefit of the parties hereto
and their respective successors and assigns. Except as specifically provided in
this QEAA, no party shall have the right to assign any of its rights or
interests herein without the prior written

13




 

 

consent of the other party, and under no circumstances shall EAT assign or
attempt to assign its interest hereunder to a person that would be a
“disqualified person” within the meaning of Treas. Reg. § 1.1031(k)-1(k). No
person not a party hereto is intended to be benefited hereby. Exchangor’s
release and indemnities contained in this Agreement shall survive any assignment
of this QEAA, any termination of this QEAA and/or the completion of the
Exchange.

 

 

 

 

 

 

11.7.

Severability. Any provision hereof which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without affecting the validity or
enforceability of the remainder of this QEAA or the enforceability of such
provision in any other jurisdiction.

 

 

 

 

 

 

11.8.

Captions and Recitals. Captions herein are included for convenience of reference
only and shall not constitute a part hereof; they shall be ignored in construing
and enforcing this QEAA. Each of the Recitals set forth above are true and
correct and are incorporated herein by this reference.

 

 

 

 

 

 

11.9.

Notices. All notices, requests, demands, directions, declarations and other
communications provided for herein shall be in writing and shall, except as
otherwise expressly provided, be mailed by registered or certified mail, return
receipt requested, sent by overnight courier or  delivered by hand to the
applicable party at its address indicated below:

 

 

 

If to Exchangor:

 

Northern Technologies International Corporation

 

Attn:  Matthew C. Wolsfeld

 

6680 N. Hwy 49

 

Lino Lakes, MN  55014

 

Telephone: 651/217-2111

 

Facsimile: (651) 784-2902

 

Email: Mwolsfeld@nti.com

 

 

 

With a copy to:

 

Elizabeth Sheehan, Esq.

 

Oppenheimer Wolff & Donnelly LLP

 

Plaza VII, Suite 3300

 

45 South Seventh Street

 

Minneapolis, MN 55402-1609

 

Telephone: (612) 607-7534

 

Facsimile:  (612) 607-7100

 

Email:  esheehan@oppenheimer.com

 

 

 

If to EAT:

 

Northern Technologies Holding Company, LLC

 

c/o First American Exchange Company, LLC

 

Attn:  Steven P. Katkov

 

1900 Midwest Plaza West 801 Nicollet Mall

 

Minneapolis, MN  55402

 

Telephone:  612/305-2525

 

Facsimile:  612/305-2530

 

Email:  skatkov@firstam.com

14




 

 

 

 

 

Any notice so given, delivered or made by mail or by overnight courier shall be
deemed to have been duly given, delivered or made on the date the same is
received, as established by the return receipt.  Any party may change the
address to which notices are sent to such party by written notice to the other
party specifying said change of address.

 

 

 

 

11.10.

State Withholding. If Exchangor is subject to withholding under state or local
law, EAT and/or QI shall be entitled to withhold and pay those amounts required
to be withheld by them pursuant to such state or local law unless and until
proper exemption from such state or local withholding requirements have been
obtained by Exchangor.

 

 

 

 

11.11.

Counterparts and Facsimile Execution. This QEAA may be executed in two or more
identical counterparts. If so executed, each of such counterparts is to be
deemed an original for all purposes and all such counterparts shall,
collectively, constitute one agreement.  A facsimile, telecopy or other
reproduction of this QEAA may be executed by the parties (in counterparts or
otherwise) and shall be considered valid, binding and effective for all
purposes. At the request of any party, the parties hereto agree to execute an
original of this QEAA as well as any facsimile, telecopy or other reproduction.

 

 

 

 

11.12.

Attorneys’ Fees. Should any litigation arise between the parties hereto
concerning or arising out of this QEAA, including, but not limited to, actions
for damages, specific performance, declaratory, injunctive or other relief, and
whether at law or in equity, and including appellate and bankruptcy proceedings
as well as at arbitration or at the trial level, the prevailing party in any
such litigation or proceeding shall be entitled to recover reasonable fees and
costs of attorneys and legal assistants.

 

 

 

 

11.13.

Entire Agreement. This QEAA contains the entire understanding and agreement
between the parties relating to the subject matter hereof or the transactions
contemplated hereby, and all prior or extrinsic agreements, understandings,
representations and statements, oral or written, are merged herein and/or
superseded hereby. There are no other agreements, written or oral, between the
parties with respect to the subject matter hereof or the transactions
contemplated hereby except those contained in this QEAA.

 

 

 

 

11.14.

Gender: Singular and Plural Usages. Wherever in this QEAA the singular is used,
the same shall include the plural, and vice-versa, and wherever in this QEAA the
masculine gender is used, the same shall include the feminine and neuter
genders, and vice-versa.

 

 

 

 

11.15.

Construction of QEAA . All parties to this QEAA having participated fully and
equally in the negotiation and preparation hereof, and all parties having been
represented by counsel in connection with the negotiation, preparation and
execution of this QEAA, the fact that one of the parties to this QEAA, or its
attorney, may be deemed to have drafted or structured any provision of this QEAA
shall not be considered in construing or interpreting any particular provision
of this QEAA, either in favor of or against such party.

15




 

11.16.

Federal Withholding. In the event Exchangor is a “Foreign Person,” EAT shall be
entitled to withhold and pay those amounts required to be withheld by Section
1445 of the Code and the Regulations promulgated thereunder. In the event
Exchangor presents to EAT a “Withholding Certificate,” issued by the Internal
Revenue Service pursuant to Treas. Reg. § 1.1445-3, EAT may, in the exercise of
its reasonable judgment, comply with the Withholding Certificate.  By entering a
Taxpayer’s I.D. Number after Exchangor’s signature below, Exchangor certifies
under penalty of perjury that it is not a “Foreign Person” as that term is
defined in Section 1445 of the Code and the Regulations promulgated thereunder,
and further certifies the accuracy of such Taxpayer I.D. Number and the accuracy
of its address as indicated above.

 

 

 

 

11.17.

Independent Tax and Legal Advice.  EXCHANGOR ACKNOWLEDGES AND AGREES THAT IT HAS
CONSULTED WITH AND RELIED SOLELY UPON THE ADVICE AND JUDGMENT OF ITS OWN
INDEPENDENT TAX ADVISORS, ATTORNEYS, AND/OR CERTIFIED PUBLIC ACCOUNTANTS AS TO
THE TAX AND OTHER ASPECTS OF THE EXCHANGE, THE TRANSACTIONS CONTEMPLATED HEREBY,
AND ALL DOCUMENTS SIGNED AND/OR TO BE SIGNED IN CONNECTION HEREWITH.  EXCHANGOR
HAS NOT RELIED UPON EAT OR QI OR THEIR RESPECTIVE ADVISORS, EMPLOYEES, ATTORNEYS
AND/OR CERTIFIED PUBLIC ACCOUNTANTS FOR ANY TAX, BUSINESS OR LEGAL ADVICE.  QI
AND EAT MAY PERIODICALLY GIVE EXCHANGOR NOTICES OF ESTIMATED DEADLINES AND ALSO
MAY DISCUSS INCOME TAX MATTERS IN GENERAL WITH EXCHANGOR, BUT SUCH NOTICES AND
GENERAL DISCUSSIONS DO NOT ENLARGE THE DUTIES AND RESPONSIBILITIES OF QI OR EAT
AND DO NOT DIMINISH THE RESPONSIBILITY OF EXCHANGOR TO DETERMINE THE TAX
CONSEQUENCES OF THE EXCHANGE AND TO SEEK INDEPENDENT TAX ADVICE CONCERNING SUCH
TAX CONSEQUENCES.  EXCHANGOR UNDERSTANDS IT MUST ACCURATELY AND TIMELY REPORT
THE EXCHANGE, INCLUDING FILING IRS FORM 8824.

 

          SIGNATURE PAGE – QUALIFIED EXCHANGE ACCOMMODATION AGREEMENT

IN WITNESS WHEREOF, Exchangor and EAT each have caused this QEAA to be duly
executed pursuant to proper authorization as of the day and year first above
written.

EAT:

NORTHERN TECHNOLOGIES HOLDING COMPANY, LLC
a Minnesota limited liability company

By:

FIRST AMERICAN EXCHANGE

 

COMPANY, LLC, a Delaware limited liability company
Its Sole Member

16




 

By:

/s/ Steven P. Katkov

 

 

 

--------------------------------------------------------------------------------

 

 

 

Steven P. Katkov

 

 

 

Vice President

 

EXCHANGOR:

NORTHERN TECHNOLOGIES INTERNATIONAL CORPORATION
a Minnesota corporation

 

By:

/s/ Matthew C. Wolsfeld

 

 

 

--------------------------------------------------------------------------------

 

 

 

Matthew C. Wolsfeld

 

 

 

Chief Financial Officer

 

EXCHANGOR’S TAXPAYER I.D. NUMBER:  41-0857886

17